UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 19, 2011 Stamps.com Inc. (Exact name of registrant as specified in its charter) Delaware 000-26427 77-0454966 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 12959 Coral Tree Place, Los Angeles, CA 90066-7020 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (310) 482-5800 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement On October 25, 2011 we filed a Form 8-K regarding the purchase of a future corporate headquarters (the “Original Form 8-K”). This Form 8-K/A is being filed solely to correct a date in the Original Form 8-K. We expect the close of the purchase to occur on or around January 17, 2012.Other than as stated herein, this Form 8-K/A does not otherwise amend, modify or update the disclosures contained in the Original Form 8-K. SIGNATURES Pursuant to the requirements of the Securities Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Stamps.com Inc. (Registrant) October 26,2011 /s/ Kenneth McBride Date (Signature) Kenneth McBride, Chief Executive Officer
